Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 1 of 10 PageID #: 1313




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                                 §
BLITZSAFE TEXAS, LLC,                            §
                                                 §    Case No. 2:17-cv-00418-JRG
                          Plaintiff,             §
                                                 §
           v.                                    §    JURY TRIAL DEMANDED
                                                 §
BAYERISCHE MOTOREN WERKE AG,                     §
and BMW OF NORTH AMERICA, LLC,                   §
                                                 §
                          Defendants.            §
                                                 §



                        PLAINTIFF BLITZSAFE TEXAS, LLC’S
                      OPPOSED MOTION FOR VENUE DISCOVERY

       Plaintiff Blitzsafe Texas, LLC (“Blitzsafe”) moves for a limited order for discovery into

the activities of Defendant BMW of North America, LLC (“BMWNA”) in this District that are

related to the determination of proper venue. Plaintiff originally requested venue discovery in its

Brief in Opposition to BMWNA and Bayerische Motoren Werke AG’s (“BMWAG”)

(collectively, the “BMW Defendants”) Motion to Dismiss for Lack of Personal Jurisdiction or

Improper Venue, or in the Alternative, to Transfer (the “Opposition”). Dkt. 66 at n. 4. Although

the Court denied the BMW Defendants’ Motion to Dismiss or Transfer (the “MTD”) (Dkt. 90),

holding, inter alia, that venue is proper over BMWNA in this District, the BMW Defendants

filed a Motion for Reconsideration of that Order. Dkt. 9. As the Motion for Reconsideration is

pending, venue discovery remains warranted. Further, granting Blitzsafe’s motion will not result

in any prejudice to the BMW Defendants, as they have been on notice of Blitzsafe’s request for

venue discovery since October 30, 2017. Dkt. 66 at n. 4. Thus, Blitzsafe requests an Order
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 2 of 10 PageID #: 1314




permitting it to conduct relevant, narrowly-tailored venue discovery as discussed herein within

60 days of the date of the requested Order.

  I.   FACTS

           A. Blitzsafe’s Prior Request for Venue Discovery

       On October 16, 2017, BMWNA and its parent company, BMWAG, filed a renewed

motion to dismiss this case for lack of personal jurisdiction or improper venue, or in the

alternative, to transfer this case to the District of New Jersey (the “MTD”). Dkt. 60. This Court

denied that motion on September 5, 2018, holding, inter alia, that, under TC Heartland LLC, v.

Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017) and In re Cray, 871 F.3d 1355, 2017 WL

4201535, (Fed. Cir. 2017), the BMW dealerships in this District are regular and established place

of business of BMWNA due to BMWNA’s adoption and ratification of the BMW dealerships in

this District as a places of its own, and because a portion of BMWNA’s business, including at

least the performance of warranty services, is carried out at the BMW dealerships in this District.

Dkt. 90 at 12-14, 21-22, n. 13. Thereafter, the BMW Defendants filed a Motion for

Reconsideration of the Order denying its MTD Dkt. 94, on which the Court heard oral argument

on Tuesday, April 30, 2019.

       Blitzsafe previously requested jurisdictional and venue discovery in its Opposition to the

BMW Defendants’ MTD, “to further elucidate the relationships between BMWNA and the

dealerships in this district and the stream of commerce that leads to vehicles being sold in this

District.” Dkt. 66 at n. 4. Although Blitzsafe’s Opposition presented publicly available evidence

of BMWNA’s activities in this District, it did not have the benefit of documentary discovery or

depositions of BMW employees, including those who submitted declarations in support of the

BMW Defendants’ MTD.




                                                 2
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 3 of 10 PageID #: 1315




            B. BMWNA’s Declarations Regarding its Activities at BMW Dealerships in this
               District

        In support of the BMW Defendants’ MTD, BMWNA relied on the declarations of

BMWNA employees regarding BMWNA’s activities in this District. See Dkt. 30-3 (Dec’l of

Sherry McCraw); Dkt. 60-2 (Dec’l of Jaime Hernandez); Dkt. 94-1 (Second Dec’l of Jaime

Hernandez).

        Specifically, Mr. Hernandez stated that “[v]ehicles produced by BMWAG and

BMWMC 1 are transferred to BMWNA, and BMWNA distributes the imported and acquired

vehicles through independent dealers throughout the United States.” Dkt. 60-2 at ¶ 8 (emphasis

added). Mr. Hernandez further conceded that BMWNA engages in nationwide marketing and

support activities throughout the United States, and that such activities are “consistent

throughout the country….” Id. at ¶ 11. He also stated that BMWNA has two facilities and 20

employees in Texas, one of whom lives in this District. Dkt. 60-2 at ¶5. Blitzsafe did not have

the opportunity to seek discovery on the role of those employees in this District or on the

schedule of the training programs, which Mr. Hernandez characterized in a conclusory manner as

not “continuous or regular.” Id. Further, while Mr. Hernandez stated that BMWNA employs a

“regional field force of ‘Technical Service Engineers,’ who provide support to dealers,” he did

not explain how frequently those engineers travel to or support the BMW dealerships in this

District. Id. at ¶ 12. Mr. Hernandez subsequently submitted another declaration in support of the

BMW Defendants’ Motion for Reconsideration. Dkt. 94-1. There, he stated that the BMW

dealerships, rather than BMWNA, sell vehicles to consumers in this District, but did not




        1
          “BMWMC” refers to BMW Manufacturing Co., the entity that owns BMW’s manufacturing facility in
South Carolina. BMWMC was a former defendant in this case, and has recently been served with a third party
subpoena.


                                                      3
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 4 of 10 PageID #: 1316




elaborate on the process by which BMWNA provides vehicles to the BMW dealerships in this

District, or on the involvement of BMWNA employees in those sales. Id. at ¶¶ 4, 7.

 II.   ARGUMENT

       In considering similar motions made before discovery has opened, courts have adopted a

“good cause” standard to determine whether to permit expedited venue discovery. Uniloc USA,

Inc. v. Apple Inc., 2:17-cv-00258-JRG, 2017 WL 3382806, at *2 (E.D. Tex. July 21, 2017);

Seven Networks, LLC v. Google LLC, 2:17-cv-00442-JRG, Dkt. 107 (E.D. Tex. Dec. 22, 2017).

Although discovery is open until June 6, 2019, good cause exists for the Court to issue an order

permitting Blitzsafe to seek limited, expedited venue discovery from BMWNA and the four non-

party BMW dealerships in this District within 60 days of the date of the requested Order. It was

not until oral argument on the Motion to Reconsider the Court’s Order denying BMWNA’s

MTD that it became apparent that such discovery could be necessary. Blitzsafe’s requested

discovery is narrowly tailored, and there is no prejudice to the BMW Defendants, who have been

on notice of Blitzsafe’s request since October 2017. Blitzsafe expects that it can complete the

requested discovery from BMWNA and each of the four BMW dealerships in this District within

60 days of the date of the requested Order (subject to witness availability), and requests that the

Court grant it permission to do so.

           A. Blitzsafe Requests Narrow, Expedited Venue Discovery

       Venue is proper as to BMWNA if there is a “regular and established place of business” in

this District that is owned, controlled, established or ratified by BMWNA. In re Cray, 871 F.3d

at 1360. Although the Court has already held that venue is proper over BMWNA in this District

under Cray because BMWNA has adopted and ratified the BMW dealerships in this District, and

a portion of BMWNA’s business is carried out at the dealerships Dkt. 90 at 20-22, Blitzsafe




                                                 4
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 5 of 10 PageID #: 1317




seeks additional information into BMWNA’s control over, and relationship with, the dealerships

in this District. Blitzsafe has prepared exemplary document requests and deposition notices to

BMWNA, attached as Exhibits A and B, and requests that the Court issue an order requiring

BMWNA to respond to these requests on an expedited basis. Blitzsafe has also prepared Third

Party Subpoenas seeking documents and testimony from each of the four non-party BMW

dealerships in this District (BMW of Beaumont; BMW of Tyler; Classic BMW; and MINI of

Plano). Attached as Exhibits C and D are subpoenas to be served on BMW of Tyler, which are

exemplary of the subpoenas to be served on each of the four dealerships in this District.

       As set forth in Exhibits A-D, Blitzsafe seeks: (1) the contracts that memorialize the

relationship between BMWNA and each of the BMW dealerships in this District; (2) the

identities, job titles, and roles of the BMWNA employees that visit and/or work with each of the

dealerships in this District; (3) the identities, job titles, and roles of any other BMWNA

employees that provide support, assistance, or training to the dealerships and/or each of their

employees; (4) the details of how BMWNA provisions and pays for warranty service performed

at each of the dealerships; (5) the details of how BMWNA supports the BMW dealerships in this

District financially, including by subsidizing leases or vehicle financing and providing dealer

incentives; (6) any communications between BMWNA and the BMW dealerships in this District

within a limited, relevant time period; and (7) depositions of persons with knowledge of the

relationship between BMWNA and each of the BMW dealerships in this District.

       Such narrowly-tailored discovery is warranted in order to obtain additional information

on issues related to venue during the pendency of the BMW Defendants’ Motion for

Reconsideration, which will assist the Court in reaching a decision on that Motion. Blitzsafe




                                                 5
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 6 of 10 PageID #: 1318




expects that it can complete all such discovery on expedited basis within 60 days of the date of

the requested Order, and as such, requests that the Court grant it permission to do so.

           B. Good Cause Exists to Allow Limited Venue Discovery

       Courts typically consider five factors when determining if good cause exists: “(1)

whether a preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the

purpose for requesting the expedited discovery; (4) the burden on the defendants to comply with

the requests; and (5) how far in advance of the typical discovery process the request was made.”

Uniloc USA, Inc. v. Apple Inc., No. 2:17-cv-2585-JRG, 2017 WL 3382806, at *1 (E.D. Tex. July

21, 2017) (citing St. Louis Grp., Inc. v. Metals & Additives Corp., 275 F.R.D. 236, 239 (S.D.

Tex. 2011)). As discussed herein, good cause exists to seek discovery from BMWNA and the

four non-party BMW dealerships in this District to obtain additional facts and information

relevant to the Court’s determination on the BMW Defendants’ Motion for Reconsideration

within 60 days of the date of the requested Order.

       As no preliminary injunction is pending, the first factor is not relevant. The second

factor, the breadth of the discovery requests, favors granting the Motion, as the discovery

requests are extremely narrow and focused solely on activities relevant to venue. The third

factor, the purpose of the discovery, also favors granting this Motion because permitting

Blitzsafe to seek such discovery will provide the Court with additional facts regarding the

business activities of BMWNA at the dealerships in this District, which are relevant to the

pending Motion for Reconsideration. Because the proposed discovery is so narrow, the fourth

factor, the burden on the defendant to comply with the requests, is minimal. BMWNA and the

BMW dealerships in this District will likely be able to satisfy the document requests with a

handful of documents, and Blitzsafe anticipates that only one or two witnesses from each entity




                                                 6
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 7 of 10 PageID #: 1319




will be required to testify. The final factor, how far in advance of the typical discovery process

the request was made, also favors Blitzsafe. Blitzsafe initially requested venue discovery on

October 30, 2017, and thus BMWNA has been on notice of such request since that time. For the

same reason, there is no prejudice to either of the BMW Defendants if Blitzsafe’s Motion is

granted.

       Good cause therefore weighs strongly in favor of granting Blitzsafe leave to conduct

venue discovery on an expedited basis within 60 days of the date of the requested Order.

III.   CONCLUSION

       Venue is proper in this District as to BMWNA. As good cause exists to grant Blitzsafe’s

request for narrow venue discovery, and such discovery will further supplement the factual

record regarding BMWNA’s activities in this District, Blitzsafe’s Motion should be granted.

       Blitzsafe requests that the Court grant this Motion and issue an Order permitting Blitzsafe

to conduct expedited venue discovery in the form of the requests for production, topics of

deposition, and third party subpoenas (see, e.g., Exhibits A–D) within 60 days of the date of the

requested Order.

Dated: May 3, 2019                                   BROWN RUDNICK LLP


                                                      /s/ Alfred R. Fabricant
                                                     Alfred R. Fabricant
                                                     NY Bar No. 2219392
                                                     Email: afabricant@brownrudnick.com
                                                     Lawrence C. Drucker
                                                     NY Bar No. 2303089
                                                     Email: ldrucker@brownrudnick.com
                                                     Peter Lambrianakos
                                                     NY Bar No. 2894392
                                                     Email: plambrianakos@brownrudnick.com
                                                     Vincent J. Rubino, III
                                                     NY Bar No. 4557435
                                                     Email: vrubino@brownrudnick.com


                                                 7
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 8 of 10 PageID #: 1320




                                          Joseph M. Mercadante
                                          NY Bar No. 4784930
                                          Email: jmercadante@brownrudnick.com
                                          Alessandra C. Messing
                                          NY Bar No. 5040019
                                          Email: amessing@brownrudnick.com
                                          Sarah G. Hartman
                                          CA Bar No. 281751
                                          Email: shartman@brownrudnick.com
                                          Timothy J. Rousseau
                                          NY Bar No. 4698742
                                          Email: trousseau@brownrudnick.com
                                          Shahar Harel
                                          NY Bar No. 4573192
                                          Email: sharel@brownrudnick.com
                                          Danielle A. D’Aquila
                                          New York Bar No. 5098587
                                          Email: DD’Aquila@brownrudnick.com
                                          John A. Rubino
                                          NY Bar No. 5020797
                                          Email: jrubino@brownrudnick.com
                                          Daniel J. Shea
                                          NY Bar No. 5430558
                                          Email: dshea@brownrudnick.com
                                          BROWN RUDNICK LLP
                                          7 Times Square
                                          New York, NY 10036
                                          Telephone: 212-209-4800
                                          Facsimile: 212-209-4801

                                          Samuel F. Baxter
                                          Texas State Bar No. 01938000
                                          sbaxter@mckoolsmith.com
                                          Jennifer L. Truelove
                                          Texas State Bar No. 24012906
                                          jtruelove@mckoolsmith.com
                                          McKOOL SMITH, P.C.
                                          104 East Houston Street, Suite 300
                                          Marshall, Texas 75670
                                          Telephone: 903-923-9000
                                          Facsimile: 903-923-9099

                                          ATTORNEYS FOR PLAINTIFF
                                          BLITZSAFE TEXAS, LLC




                                      8
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 9 of 10 PageID #: 1321




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on May 3, 2019.


                                                    /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant
Case 2:17-cv-00418-JRG Document 115 Filed 05/03/19 Page 10 of 10 PageID #: 1322




                              CERTIFICATE OF CONFERENCE


        The undersigned attorney hereby certifies that counsel for Plaintiff has conferred with

 counsel for Defendants via e-mail and there is opposition to the relief requested in this motion.


                                               /s/ Jennifer L. Truelove
                                                Jennifer L. Truelove




                                                 10
